                                           Case 5:19-cr-00075-EJD Document 43 Filed 08/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 19-cr-00075-BLF-1
                                                       Plaintiff,
                                   8
                                                                                           ORDER REASSIGNING CASE
                                                 v.                                        TO ATIP JUDGE
                                   9

                                  10     COLLIN RILEY HOWARD,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The undersigned judge, having received notice of defendant Collin Riley Howard’s

                                  14   acceptance into the Alternative To Incarceration Program (“ATIP”), hereby reassigns this case to

                                  15   the Hon. Edward J. Davila, ATIP judge, for sentencing and all further proceedings.

                                  16          All future filings shall bear the new initials EJD immediately after the case number.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 8/18/2020
                                                                                      ______________________________________
                                  19                                                  Beth Labson Freeman
                                                                                      United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
